 USDC IN/ND case 3:20-cv-00533-JD-MGG document 5 filed 06/29/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ROBERTO SANDERS,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:20-CV-533-JD-MGG

 INDIANA DEPARTMENT OF
 CORRECTION, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Roberto Sanders, a prisoner without a lawyer, filed a complaint. A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Sanders alleges that, on March 27, 2020, another inmate

attacked him at the Miami Correctional Facility by stabbing him in the back of the neck.

He continued to be assigned to the same side of the same housing unit as his attacker
 USDC IN/ND case 3:20-cv-00533-JD-MGG document 5 filed 06/29/20 page 2 of 4


until his girlfriend called the Indiana Department of Correction to request a move on his

behalf. Since his attack, he has suffered constant neck pain due to nerve damage and

has informed medical staff about it repeatedly. For his claims, Sanders seeks injunctive

relief and money damages.

       Sanders names the Indiana Department of Correction and Wexford Medical as

defendants. Corporate entities “[may] not be held liable under § 1983 on a respondeat

superior theory.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). Rather corporate

liability exists only “when execution of a [corporation’s] policy or custom . . . inflicts the

injury.” Id. Because Sanders has not identified a policy or custom that caused his injury,

he may not proceed against Wexford. Further, the Eleventh Amendment bars citizens

from suing State agencies such as the Indiana Department of Correction. See Kashani v.

Purdue University, 813 F.2d 843 (7th Cir. 1987). Because the Indiana Department of

Correction is not a suable entity, Sanders cannot proceed on a claim for money damages

against it.

       Sanders also asks for adequate medical care for his neck pain. For prisoner cases,

the court has limited authority to order injunctive relief. Westefer v. Neal, 682 F.3d 679

(7th Cir. 2012). Specifically, “the remedial injunctive relief must be narrowly drawn,

extend no further than necessary to correct the violation of the Federal right, and use

the least intrusive means necessary to correct the violation of the Federal right.” Id.

Consequently, Sanders may proceed on an injunctive relief claim for the medical

treatment to which he is entitled under the Eighth Amendment. The Warden of the

Miami Correctional Facility in his official capacity is the proper defendant for this claim


                                              2
 USDC IN/ND case 3:20-cv-00533-JD-MGG document 5 filed 06/29/20 page 3 of 4


because he has both the authority and the responsibility to ensure that Sanders receives

adequate care. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore,

Sanders may proceed on an injunctive relief claim against that defendant.

       For these reasons, the court:

       (1) DIRECTS the clerk to add the Warden of the Miami Correctional Facility as a

defendant;

       (2) GRANTS Roberto Sanders leave to proceed on an injunctive relief claim

against Warden of the Miami Correctional Facility in his official capacity to obtain the

medical treatment for his neck pain to which he is entitled under the Eighth

Amendment;

       (3) DISMISSES Indiana Department of Correction and Wexford Medical;

       (4) DISMISSES all other claims;

       (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on the Warden of the Miami Correctional Facility at the Indiana Department of

Correction with a copy of this order and the complaint (ECF 2) as required by 28 U.S.C.

§ 1915(d);

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the Warden of the Miami

Correctional Facility to respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10.1, only to the claims for which Roberto Sanders has been granted

leave to proceed in this screening order.




                                             3
USDC IN/ND case 3:20-cv-00533-JD-MGG document 5 filed 06/29/20 page 4 of 4


    SO ORDERED on June 29, 2020

                                            /s/JON E. DEGUILIO
                                        CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT




                                    4
